DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1 and 8-15 have been canceled.
	Claims 2-7 and 17-18 are objected.
	Claim 16 is rejected.


Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17: “disk” in lines 10 and 13 should be replaced with --disc--.

  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the central coaxial opening" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the positioning elements" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the predefined rotational orientation of the filter element" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the virtual axis" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is finally rejected under 35 U.S.C. 103 as being unpatentable over Berman et al. (US 5,556,542) in view of Pfizer et al. (US 2008/0169233) [hereinafter Pfizer].
	With respect to claim 16, Berman discloses a filter assembly 150, as shown in Fig. 10, having: an outer shell 151 (filter housing) having: at least one inlet 176, 177, for the liquid to be purified, as shown in Fig. 10; at least one outlet for purified liquid, as shown in Fig. 10; at least one closable installation opening for installation and removal of a filter element 153, said opening being the top of element 151, as shown in Fig. 10; wherein the filter housing 151 further comprises: a closed base portion 161 (housing bottom wall), the housing bottom wall 161 further comprising: an interior wall 158 (cylindrical section) formed on the housing bottom wall 161 and project axially inwardly into a central coaxial opening of the filter element 153, as shown in Fig. 10; and a plurality of ribs 159 (depressions) formed into a radially outer surface of the cylindrical section 18, as shown in Fig. 10, the plurality of depressions 159 spaced circumferentially apart to align with, receive and engage respective ones of slots 160 (positioning elements) of the filter element 153 to unequivocally enforce a predefined rotational orientation of the filter element 153 within the filter housing 151 with respect to a virtual axis when the filter element 153 is installed in the filter housing 151, as shown in Fig. 10.
	Berman lacks at least one discharge channel configured to empty the liquid from the filter when the filter element is removed from the filter housing; a bottom wall in which the discharge opening is arranged; and the specific shape of the depressions, i.e., axially extending depressions.
	With respect to the at least one discharge channel configured to empty the liquid from the filter when the filter element is removed from the filter housing; and a bottom wall in which the discharge opening is arranged: Pfizer discloses a filter assembly 10, as shown in Fig. 1, having: a housing lid 14 and a housing 12 having a bottom 20, as shown in Fig. 1.  A drainage channel 24 is provided at the bottom 20, via which oil provided in a receiving chamber 16 can be discharged when the housing lid 14 is opened or when a filter element 18 is removed (see paragraph 0024).  It would have been obvious to one of ordinary skill in the art to provide the filter assembly disclosed by Berman with a discharge channel on the bottom wall, as taught by Pfizer, in order to discharge fluid when the filter element is removed (see paragraph 0024 of Pfizer).
	With respect to the specific shape of the depressions, i.e., axially extending depressions: Berman teaches ribs 159 and slots 160 having complimentary shapes (see col. 10, lines 52-56).  It would have been obvious to one of ordinary skill in the art to provide the depressions disclosed by Berman extending axially, as claimed by applicant, since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966)).  The change in shape is obvious as long as the depressions and slots have complimentary shapes (see col. 10, lines 52-56 of Berman).




Allowable Subject Matter
Claims 2-7 and 17-18 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: Claim 17 would be allowed because the prior art of record does not show or suggest a filter element having: a holding device fastened to an end disc and arranged on an axial outer face of the end disc, the holding device comprising: a first positioning element, formed as a first radial projection projecting radially inwardly from the holding device into the central coaxial opening of the end disk; a second positioning element, formed as a second radial projection projecting radially inwardly from the holding device into the central coaxial opening of the end disk, the second positioning element spaced circumferentially away from the first positioning element about a circumference of the central coaxial opening; at least one discharge closure element provided on the holding device and arranged eccentrically to the virtual axis, the at least one discharge closure element projecting axially outward away from the end disc, wherein the at least one discharge closure element includes a closure surface configured to close off a discharge opening of a discharge channel of the filter housing in an installed state of the filter element in the filter housing; wherein the positioning elements are configured to engage into complimentary aligned radial depressions in the filter housing formed by a positioning device of the filter housing to unequivocally predefine a rotational orientation of the filter element within the filter housing with respect to the virtual axis; wherein the at least one discharge closure element is fastened with the holding device to the end body of the filter element, in combination with any remaining limitations in the claim.  Berman and Pfizer teach filter devices having positioning elements; however, lack a holding device having the positioning elements and the holding device also having a discharge closure element and it would have not been obvious to modify because there is no reason or suggestion to do so and the filters would not operate as intended.
	Claims 2-7 and 18 would be allowed due to their dependency on claim 17.


Response to Arguments
	In response to applicant’s argument that KR 100775520 lacks the new limitations of claim 17: This argument is persuasive and claim 17 would be allowed, as stated above.
	In response to applicant’s argument that KR 100775520 lacks the new limitations of claim 16: Claim 16 is rejected in view of Berman and Pfizer, as stated above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778